DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3,5-10,12-15,19,24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/010290 (WO ‘290) citing US 9090751 (US ‘751) as an equivalent reference further in view of US 2014/0105590 (US ‘590).
As to Claim 1, US ‘751 discloses a composite comprised of liquid crystal polymers (Col. 4, line 52) which is present at 25 to 50 wt $ of the composition, zinc oxide filler (Col. 6, line 47) which is present from 25 to 85 wt % of the composition (Col. 8, line 11) which the Examiner submits inherently has a Mohs hardness of greater than 2.5, and further contains polymer toughening agent which is comprised of olefin copolymerized with a butyl acrylate and glycidyl methacrylate (e.g. epoxy containing monomer) (Col. 10, lines 10-12) and is present from 2 to 15 weight percent of the total composition. 
US ‘751, however, does not disclose specifically 100 parts of the liquid crystalline polymer, 50 to 90 parts by weight of the inorganic particulate material and 1 to 15 parts by weight of the epoxy functionalized monomer. 
As to the difference, the Examiner notes the weight ratios of the liquid crystal polymer to the inorganic particulate material to copolymer all fall within the disclosed weight ratios of the claimed components. 
It would have been obvious to one of ordinary skill in the art to optimize the components of US ‘751 to achieve the claimed parts of the weight of the instantly claimed components as it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the of through routine experimentation for best results, As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
As to Claim 2, see discussion of Claim 1 above. 
As to Claim 3, US ‘751 discloses aromatic polyesters that contain, for example, a copolymer of ethylene and terephthalic acid (Col. 5, line 13). 
As to Claims 5-8, see discussion of Claim 1 above. 
As to Claim 9, US ‘751 notes the functional monomers present in the toughening agent are present from 0.5 to 20 wt percent of the monomers (Col. 9, line 4), 
As to Claim 10, see discussion of Claim 1 above. 
As to Claim 12, see discussion of Claim 1 above. 
As to Claims 13 and 14, US ‘751 fails to disclose the use of electrically conductive filler where the filler can further be an ionic liquid.
As to the difference, US ‘590 discloses the use of ionic liquids to reduce the static electric charge during the molding of liquid crystalline polymer containing parts (Abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the ionic liquid additive for the purposes of reducing static charge build up during the polymer molding operation. 
As to Claim 15, the Examiner notes that the presence of the fibrous fillers is optional as the claimed weight range includes 0 wt % of the fibrous fillers. 
 As to Claim 19, the composite disclosed is used for making electronics enclosures (Abstract).
As to Claim 24, US ‘590 discloses the composite can be utilized for making camera enclosures (para. 0005).
As to Claim 25,  US ‘590 discloses Figs. 6-7 which disclose molded parts made of the liquid crystalline polymer composition (parts 502,504 and 510) which are situated a base (part 506).
As to Claim 26, US ‘751 and US ‘590 fail to disclose the use of heat stakes inserted into receiving holes which are subjected to heat and pressure to join the molded part the component. 
As to the difference, it would have been obvious to one of ordinary skill in the art to utilize a method of heat stakes inserted into receiving holes for the advantages of creating a strong mechanical connection between the camera module and the base. 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 20-23 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 22-25 of prior U.S. Patent No. 10106682. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10106682.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of Claims are drawn a polymer composition and camera module containing the same components in the same amounts further comprising similar physical characteristics. 
The reference reads upon the instant claims in an anticipatory manner. 
Claims 1-19 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10767049.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of Claims are drawn a polymer composition and camera module containing the same components in the same amounts further comprising similar physical characteristics. 
The reference reads upon the instant claims in an anticipatory manner. 
Claims 1-19 and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-82 of U.S. Patent No. 11214683.  
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of Claims are drawn a polymer composition and camera module containing the same components in the same amounts further comprising similar physical characteristics. 
The reference reads upon the instant claims in an anticipatory manner.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917. The examiner can normally be reached Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.P.T/Examiner, Art Unit 1762                                                                                                                                                                                                        




/jt/ 11/5/2022


/MARK KOPEC/     Primary Examiner, Art Unit 1762